ORDER

KEITH, Justice'.
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for revocation of probation of respondent Timothy 0. Grathwol and for further discipline based on neglect and noncom-munication with two clients; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent admits the allegations of the petition, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and wherein the Director and respondent jointly recommend that the appropriate discipline is a public reprimand and an extension of respondent’s public probation for a period of 2 years from the date of this order subject to the conditions of his original probation, namely:
(1) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(2) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(3) Respondent shall maintain trust account books and records in compliance with Rule 1.15, Rules on Lawyers Professional Conduct and Lawyers Professional Responsibility Board Amended Opinion No. 9. Such books and records shall be made available to the Director upon request.
(4) Respondent shall provide copies of monthly reconciliations and trial balances of his trust account to the Director on a quarterly basis.
and subject to additional conditions, namely:
a. Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Respondent shall provide to the Director the names of four attorneys who have agreed to.be nominated as respondent’s supervisor within two weeks from the date this stipulation is executed. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor. Until a supervisor has signed a consent to supervise, the respondent shall on the first day of each month provide the Director with an inventory of active client files described in paragraph b. below. Respondent shall make active client files available to the Director upon request.
b. Respondent shall cooperate fully with the supervisor in his/her efforts to monitor compliance with this probation. Respon*733dent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent’s supervisor shall, file written reports with the Director at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director,
e. Respondent shall initiate and maintain office procedures which ensure that there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts and other persons interested in matters which respondent is handling, and which will ensure that respondent regularly reviews each and every file and completes legal matters on a timely basis,
d. Within 30 days from the approval of this stipulation, respondent shall provide to the Director and to the probation supervisor, if any, a written plan outlining office procedures designed to ensure that respondent is in compliance with probation requirements. Respondent shall provide progress reports as requested; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to discipline,
IT IS HEREBY ORDERED that respondent Timothy 0. Grathwol is publically reprimanded and is placed on 2 years’ supervised public probation on the jointly recommended conditions set out above.
The Director is awarded $900 in costs pursuant to Rule 24.
Dated:
BY THE COURT:
/s/ Alexander M. Keith A.M. Keith Chief Justice